                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF MARYLAND
                                        Southern Division


UBALDO CRUZ DIAZ,                                           *

         Plaintiff,                                         *
v.                                                                        Case No.: GJH-18-636
                                                            *
MI MARIACHI LATIN RESTATURANT
INC., ET AL.,
                                                            *
         Defendants.
                                                            *
*        *        *        *         *        *        *         *        *        *        *         *        *

                                         MEMORANDUM OPINION

          Plaintiff Ubaldo Cruz Diaz alleges violations of the Fair Labor Standards Act, (FLSA),

29 U.S.C. §§ 201 et seq., the Maryland Wage and Hour Laws, (MWHL), Md. Code Ann., Lab &

Empl. §§ 3-401 et seq., and the Maryland Wage Payment and Collection Law, (MWPCL), Md.

Code Ann., Lab & Empl. §§ 3-501 et seq., against Defendants Mi Mariachi Latin Restaurant,

Inc. and the restaurant’s owner Raul Lopez. ECF No. 1. Pending before the Court is Plaintiff’s

Motion for Default Judgment. ECF No. 10. No hearing is necessary. See Loc. R. 105.6 (D. Md.

2016). For the following reasons, Plaintiff’s Motion for Default Judgment will be granted in part

and denied in part.

I.       BACKGROUND1

         Plaintiff worked as a cleaner at Defendant Mi Mariachi from approximately September

19, 2016 until September 17, 2017. ECF No. 1 ¶ 9. Throughout Plaintiff’s employment at the


1
  Unless otherwise stated, the background facts are taken from Plaintiff’s Complaint, ECF No. 1, and are presumed
to be true. In considering a Motion for Default Judgment, the Court accepts as true the well-pleaded factual
allegations in the Complaint as to liability, but nevertheless “must determine whether [those] allegations . . . support
the relief sought in th[e] action.” Int’l Painters & Allied Trades Indus. Pension Fund v. Capital Restoration &
Painting Co., 919 F. Supp. 2d 680, 685 (D. Md. 2013) (citation and internal quotation marks omitted).

                                                           1
restaurant, Defendant Lopez owned and operated Mi Mariachi. Id. ¶ 20. In this role, Defendant

Lopez had the power to hire, first, suspend, and otherwise discipline Plaintiff; he controlled

Plaintiff’s work duties, schedule, and rate and method of pay; and he oversaw the restaurant’s

day-to-day operations. Id.

        Plaintiff worked an average of forty-three hours per week, but Defendants paid Plaintiff

only $100 per week. Id. ¶¶ 10–11. As a result, Plaintiff’s hourly rate of pay was approximately

$2.33 throughout his employment. Id. 12. Defendants did not pay Plaintiff one-and-one-half

times his regular rate for hours worked more than forty during a single workweek. Id. ¶ 17.

       From the beginning of Plaintiff’s employment until June 30, 2017, the Maryland

minimum wage was $8.75 per hour. Md. Code Ann., Labor & Employ., § 3-413(c). From July 1,

2017 until the end of Plaintiff’s employment, the Maryland minimum wage was $9.25 per hour.

Id.

       On March 2, 2018, Plaintiff filed suit against Defendants to recover damages under the

FLSA, the MWHL, and the MWPCL. ECF No. 1. On March 9, 2018, Plaintiff served both

Defendants with process. ECF Nos. 3, 4. However, Defendants failed to file an answer or

responsive pleading to Plaintiff’s Complaint. On April 24, 2018, pursuant to Federal Rule of

Civil Procedure 55(a), Plaintiff filed a Motion for an Order of Default against both Defendants.

ECF No. 5. The Court entered default as to both Defendants on June 1, 2018. ECF No. 6.

Plaintiff then filed a Motion for Default Judgment on August 10, 2018. ECF No. 10.

       Although the Complaint alleges that throughout Plaintiff’s employment, Defendants paid

Plaintiff $100 per week, ECF No. 1 ¶ 11, Plaintiff asserts in his Motion for Default Judgment

and supporting declaration that he was not paid at all during the final three months of his

employment, ECF No. 10 ¶ 9 & ECF No. 10-2 ¶ 5. Plaintiff also asserts in his Motion for Default



                                                 2
Judgment and supporting declaration that he had to borrow money for basic living expenses

because of Defendants’ underpayments. ECF No. 10 ¶ 15; ECF No. 10-2 ¶ 6.

II.       DISCUSSION

          “A defendant’s default does not automatically entitle the plaintiff to entry of a default

judgment: rather, that decision is left to the discretion of the court.” Choice Hotels Intern., Inc. v.

Savannah Shakti Carp., No. DKC-11-0438, 2011 WL 5118328 at * 2 (D. Md. Oct. 25, 2011)

(citing Dow v. Jones, 232 F.Supp.2d 491, 494 (D. Md. 2002)). Although “[t]he Fourth Circuit

has a ‘strong policy’ that ‘cases be decided on their merits,’” id. (citing United States v. Shaffer

Equip. Co., 11 F.3d 450, 453 (4th Cir.1993)), “default judgment may be appropriate when the

adversary process has been halted because of an essentially unresponsive party[.]” Id. (citing

S.E.C. v. Lawbaugh, 359 F.Supp.2d 418, 421 (D. Md. 2005)).

          “Upon default, the well-pled allegations in a complaint as to liability are taken as true,

although the allegations as to damages are not.” S.E.C. v. Lawbaugh, 359 F. Supp. 2d 418, 422

(D. Md. 2005). Rule 54(c) of the Federal Rules of Civil Procedure limits the type of judgment

that may be entered based on a party’s default: “A default judgment must not differ in kind from,

or exceed in amount, what is demanded in the pleadings.” In entering default judgment, a court

cannot, therefore, award additional damages “because the defendant could not reasonably have

expected that his damages would exceed” the amount pled in the complaint. In re Genesys Data

Techs., Inc., 204 F.3d 124, 132 (4th Cir. 2000). Where a complaint does not specify an amount,

“the court is required to make an independent determination of the sum to be awarded.” Adkins v.

Teseo, 180 F. Supp. 2d 15, 17 (D.D.C. 2001) (citing S.E.C. v. Management Dynamics, Inc., 515

F. 2d 801, 814 (2d Cir. 1975); Au Bon Pain Corp. v. Artect, Inc., 653 F. 2d 61, 65 (2d Cir.

1981)).



                                                    3
       The FLSA requires that employers pay nonexempt employees at least the federal

minimum wage for all hours worked and overtime pay for hours worked beyond forty hours per

week. 29 U.S.C. §§ 206, 207. “The MWHL similarly requires that employers pay the applicable

minimum wage” and “that they pay an overtime wage of at least 1.5 times the usual hourly wage

for each hour worked in excess of forty hours per week.” McFeeley v. Jackson St. Entm’t, LLC,

47 F. Supp. 3d 260, 275–76 (D. Md. 2014) (internal quotation marks and citations omitted). The

MWHL is “the State parallel to the FLSA, and the requirements of that provision mirror those of

the federal law,” meaning Plaintiff’s MWHL claim “stands or falls on the success of” his FLSA

claim. Brown v. White’s Ferry, Inc., 280 F.R.D. 238, 242 (D. Md. 2012) (quoting Friolo v.

Frankel, 819 A.2d 354, 361 (Md. 2003); Turner v. Human Genome Sci., Inc., 292 F. Supp. 2d

738, 744 (D.Md.2003)). Separately, the MWPCL requires an employer to pay all wages due for

work that an employee performed. Md. Code Ann., Lab. & Empl. § 3-501 et seq.

       In addition to unpaid wages, Plaintiff requests liquidated damages under the FLSA. ECF

No. 1 at 5. Courts have routinely held that there is a presumption in favor of an award of

liquidated damages when it is determined that an employer violated the FLSA and,

simultaneously, the MWHL. Rogers v. Sav. First Mortg., LLC, 362 F. Supp. 2d 624, 637–38 (D.

Md. 2005) (quoting Brooklyn Sav. Bank v. O'Neil, 324 U.S. 697, 707-08 (1945)); see also Lanza

v. Sugarland Run Homeowners Assoc., Inc., 97 F. Supp. 2d. 737, 739 n.9 (E.D. Va. 2000).

Specifically, unless an employer can demonstrate that it acted in good faith and had reasonable

grounds for believing it paid its employee all wages legally owed, an employer who fails to pay

wages required by the FLSA or the MWHL is liable to the employee for liquidated damages in

an amount equal to the unpaid wages. See id.; see also 29 U.S.C. §§ 216(b) & 260; Md. Code

Ann., Labor & Employ., § 3-427(d). The employer bears the “plain and substantial burden of



                                                4
persuading the court by proof that his failure to obey the statute was both in good faith and

predicated upon reasonable grounds that it would be unfair to impose upon him more than a

compensatory verdict.” Wright v. Carrigg, 275 F.2d 448, 449 (4th Cir. 1960).

       “[A]n employee’s statement under oath ‘as to his recollection of the hours he worked and

the pay he received, if considered credible by the trier of fact, is sufficient to establish a prima

facie case of wages owed,’ and if the employer does not successfully rebut the employee’s

statement, ‘[t]he Court may award damages based on Plaintiffs’ testimony even though the

amounts claimed are only approximated and not perfectly accurate.’” Calderon Recinos v. JMZ

Constr., LLC, No. CV DKC 15-0406, 2016 WL 3162820, at *3 (D. Md. June 7, 2016) (internal

citation omitted).

        From the beginning of Plaintiff’s employment until June 30, 2017, Defendant paid

Plaintiff an hourly wage of $2.33, but the Maryland minimum wage was $8.75. ECF No. 1 ¶ 12;

Md. Code Ann., Labor & Employ., § 3-413(c); ECF No. 10-2 ¶ 4–5. During this period,

Defendant did not pay overtime wages for the three hours Plaintiff worked each week in excess

of a forty-hour work week. ECF No. 1 ¶ 10–11; ECF No. 10-2 ¶ 5. From July 1, 2017 until the

end of Plaintiff’s employment on September 17, 2017, the Maryland minimum wage was $9.25

per hour, Md. Code Ann., Labor & Employ., § 3-413(c), but Defendants still only paid Plaintiff

an hourly wage of $2.33 for the forty-three hours he worked each week. Id. These facts are

substantiated by the Plaintiff’s sworn statement, ECF No. 10-2, which Defendants have not

rebutted. Because of Defendants’ failure to pay Plaintiff required minimum and overtime wages




                                                   5
           as alleged in the Complaint, Defendants owe Plaintiff unpaid wages in the amount of $15,022.88,

           calculated as follows:

                                                Regular                      Md.                   Total
             No. Weeks          OT       Weekly Rate                         Min  Unpaid    Unpaid Unpaid
             (Rounded) Hrs/Week Hrs/Week Pay    ($100/43)                    Wage MW        OT     Wages
9/19/16             40       43        3        2.33                         8.75 11,050.00 525    11,575.00
-
6/30/17                                                100.00
7/1/17 -              11            43             3   100.00    2.33        9.25     3,275.25     152.63    3,427.88
9/17/17
                                                                                                   Total  15,002.88
                                                                                                   Unpaid
                                                                                                   Wages

                  Because “a default judgment must not differ in kind from, or exceed in amount, what is

           demanded in the pleadings,” Fed. R. Civ. Pro. 54(c), these calculations are based on the

           allegation in the Complaint that Defendants paid Plaintiff $100 per week throughout his

           employment rather than the assertion in his Motion for Default Judgment that Plaintiff was not

           paid at all during his final three months of employment.

                  Given that Defendants have not filed a responsive pleading, they have not met their

           burden to show that they acted in good faith or had reasonable grounds for believing they paid

           Plaintiff the wages to which he was entitled. Wright, 275 F.2d at 449 (a “delinquent employer”

           bears “the plain and substantial burden of persuading the court by proof that [its] failure to obey

           the statute was both in good faith and predicated upon [] reasonable grounds”). Thus, Plaintiff is

           entitled to at least liquidated damages in an amount equal to Plaintiff’s unpaid wages.

                  Plaintiff also seeks treble damages under the MWPCL. ECF No. 10 ¶ 15. Employees

           seeking enhanced damages are “entitled to recover liquidated damages under the FLSA or treble

           damages under the [MWPCL], but not both.” Quiroz v. Wilhelp Commercial Builders, Inc., No.

           WGC-10-2016, 2011 WL 5826677, at *3 (D. Md. Nov. 17, 2011). The MWPCL states that if “a


                                                            6
court finds that an employer withheld the wage of an employee in violation of” the statute and

“not as a result of a bona fide dispute, the court may award the employee an amount not

exceeding 3 times the wage, and reasonable counsel fees and other costs.” Md. Code Ann., Lab.

& Empl. § 3-507.2(b). A bona fide dispute is “a legitimate dispute over the validity of the claim

or the amount that is owing” such that the employer had a good faith basis for withholding

payment. Admiral Mortg., Inc. v. Cooper, 357 Md. 533, 543 (2000). Although the statute is silent

on which party bears the burden of proof on this issue, the Maryland Court of Appeals has placed

the burden on the employer to prove the bona fide dispute. Peters v. Early Healthcare Giver,

Inc., 439 Md. 646, 658 (2014). Nonetheless, “an employee is not presumptively entitled to

enhanced damages, even if the court finds,” as it does here, “that wages were withheld without a

bona fide dispute.” Id. at 662. Rather, trial courts are simply “encouraged to consider the

remedial purpose of the [M]WPCL when deciding whether to award enhanced damages to

employees.’” Id at 663. It is customary in this district to award double damages under the FLSA,

but not treble damages under the MWPCL, when a defendant fails to offer any evidence of a

bona fide dispute, making liquidated damages appropriate, but a plaintiff fails to offer any

evidence that he suffered consequential damages from the underpayments. Villatoro v. CTS &

Associates, Inc., No. CV DKC 14-1978, 2016 WL 2348003, at *3 (D. Md. May 4, 2016) (citing

Clancy v. Skyline Grill, LLC, No. CIV. ELH-12-1598, 2012 WL 5409733, at *8 (D. Md. Nov. 5,

2012).

         Here, Defendants have not responded and have thus failed to offer evidence of a bona

fide dispute. Plaintiff, on the other hand, has offered evidence that he suffered consequential

damages because of Defendants’ underpayments. Specifically, Plaintiff asserts in his supporting

declaration that he was forced to take on debt to afford basic expenses because Defendants did



                                                 7
not pay him minimum wage or overtime wages. ECF No. 10-2 ¶ 6. Because Defendants fail to

offer evidence of a bona fide dispute, and Plaintiff has demonstrated through a sworn statement

that he suffered consequential damages, the Court will award treble damages.

       Plaintiff also requests an award of reasonable attorney’s fees and costs. ECF No. 10 ¶ 16,

80. Such relief is proper under both the FLSA, 29 U.S.C. § 216(b) and the MWHL, Md. Code

Ann., Lab. & Empl. § 3-427(d). The amount of reasonable attorney’s fees is “within the sound

discretion of the trial court,” Burnley v. Short, 730 F.2d 136, 141 (4th Cir. 1984), and is

determined by multiplying “the number of reasonable hours expended times a reasonable rate.”

Robinson v. Equifax Info. Servs., LLC, 560 F.3d 235, 243 (4th Cir. 2009).

       In support of their claim for attorneys’ fees and costs, Plaintiff submits the declaration of

his attorney, J. Barret Kelly, ECF No. 10-5, an invoice specifying the hourly billing by Kelly and

his colleagues with respect to the lawsuit, ECF Nos. 10-3, and a copy of the Retainer Agreement

Kelly’s firm uses for hourly clients, ECF No. 10-6. These materials indicate that the firm spent

30.2 hours on this case on behalf of Plaintiff, at a rate of $135 per hour for paralegal time, $275

per hour for Kelly’s time, and $350 per hour for Kelly’s supervising attorney’s time. ECF No 10-

5 ¶¶ 1–3. Kelly further attests that he has been barred since 2013 and that his firm “operates a

busy employment law practice and regularly represents clients in wage and hour cases.” Id. ¶ 2.

He attests that his supervising attorney has been barred since 2009. Id.

       These rates are fair considering the local guidelines, which note that a reasonable rate for

lawyers admitted to the bar for five to eight years is $165–$300 an hour and a reasonable rate for

lawyers admitted to the bar for nine to fourteen years is $225–$350. See Local Rule App. B (D.

Md. 2016). Kelly also states that his firm agreed to represent Plaintiff on a contingency fee basis

and has worked without compensation to pursue Plaintiffs’ claims, creating an opportunity cost



                                                  8
for the firm. ECF No. 10-5 ¶ 11. Based on the foregoing, the Court finds that Plaintiff’s

counsel’s well-documented attorney’s fees are reasonable. Thus, Plaintiffs are awarded

$8,140.00 in attorneys’ fees.

       The record also substantiates the following expenses: $270 for service of process and

$400 for filing fees. ECF No. 10-4. Thus, the Court will award Plaintiff $670.00 in costs.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion for Default Judgment, ECF No. 10, is

granted with respect to liability as alleged in the Complaint, though not as expanded upon in the

Motion for Default Judgment. Plaintiffs’ request for treble damages, reasonable attorneys’ fees,

and costs is also granted. A separate Order shall issue.


Date: February 11, 2019                                      _____/s/_____________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                 9
